  Case 19-33276      Doc 35  Filed 07/29/20 Entered 07/29/20 12:03:31 Desc Main
                               Document     Page 1 of 1
                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
      IN THE MATTER OF                     IN PROCEEDINGS
                                           UNDER CHAPTER 13
      FANY L REYES,
                                           NO. 19-33276
                   DEBTOR                  JUDGE: Hunt
                                  NOTICE OF FILING
Notified via Electronic Filing
U.S. Trustee , 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090
Notified via US Postal Service
Fany L Reyes, 1817 Oleander Drive, Plainfield, IL 60586

      Please take notice that on the 29th day of July, 2020 I did file with the Clerk of
the United States Bankruptcy Court, 219 S Dearborn, Chicago, IL 60604 the Objection
to Debtor’s Motion to Authorize Sale under 11 U.S.C. § 363.

                                AFFIDAVIT OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtor at the address listed below.
Said copy was placed in an envelope addressed as listed below and placed in the U.S.
Mail on July 29, 2020, with first class postage prepaid. All other parties entitled to notice
received such notice electronically, through the office of the Clerk of the Court.

                                   Respectfully Submitted,


                                   /s/ Michael N. Burke
                                   Mike Kalkowski ARDC #6185654
                                   Richard B. Aronow ARDC# 03123969
                                   Michael N. Burke ARDC#6291435
                                   Shapiro Kreisman & Associates, LLC
                                   2121 Waukegan Road, Suite 301
                                   Bannockburn, IL 60015
                                   (847) 291-1717
                                   Attorneys for Movant
                                   18-087884

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
